Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF OREGON

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                L. D. Tonsager & Sons, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  29174 SW Town Center Loop West, Ste 204                         16520 SW Edminston Rd.
                                  Wilsonville, OR 97070                                           Wilsonville, OR 97070
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Clackamas                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.tonsager.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                             Case 20-30636-dwh7                  Doc 1        Filed 02/24/20
Debtor    L. D. Tonsager & Sons, Inc.                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                                 Case 20-30636-dwh7                   Doc 1         Filed 02/24/20
Debtor   L. D. Tonsager & Sons, Inc.                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

                                                Other     Landlord may impose landlord lien shortly
                                                                              29174 SW Town Center Loop W
                                                                              Suite 204
                                             Where is the property?           Wilsonville, OR, 97070-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No

                                                Yes.    Insurance agency      Mutual of Enumclaw Insurance
                                                        Contact name          Brian Timm - Timmco Inc.
                                                        Phone                 503-288-8818


         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                             Case 20-30636-dwh7                     Doc 1        Filed 02/24/20
Debtor    L. D. Tonsager & Sons, Inc.                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 24, 2020
                                                  MM / DD / YYYY


                             X   /s/ Eric R. Tonsager                                                     Eric R. Tonsager
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Ann K. Chapman                                                        Date February 24, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Ann K. Chapman
                                 Printed name

                                 Vanden Bos & Chapman, LLP
                                 Firm name

                                 319 SW Washington
                                 Suite 520
                                 Portland, OR 97204
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     503-241-4869                  Email address      ann@vbcattorneys.com

                                 832833 OR
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                             Case 20-30636-dwh7                    Doc 1        Filed 02/24/20
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of Oregon
 In re       L. D. Tonsager & Sons, Inc.                                                                      Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     Hourly*
             Prior to the filing of this statement I have received                                        $                     5,000.00
             Balance Due                                                                                  $                 Unknown

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 *Debtor has agreed to pay an hourly rate for all pre and post-petition services. Minimum fee of $5,000.00,
                 inclusive of filing fee of $335.00.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               None
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.
             2/24/20
                                                                              /s/ Ann K. Chapman
     Date                                                                     Ann K. Chapman
                                                                              Signature of Attorney
                                                                              Vanden Bos & Chapman, LLP
                                                                              319 SW Washington
                                                                              Suite 520
                                                                              Portland, OR 97204
                                                                              503-241-4869
                                                                              ann@vbcattorneys.com
                                                                              Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



                                                  Case 20-30636-dwh7             Doc 1       Filed 02/24/20
 Fill in this information to identify the case:

 Debtor name         L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 24, 2020                       X /s/ Eric R. Tonsager
                                                                       Signature of individual signing on behalf of debtor

                                                                       Eric R. Tonsager
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                                                  Case 20-30636-dwh7                       Doc 1        Filed 02/24/20
 Fill in this information to identify the case:

 Debtor name            L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            30,633.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            30,633.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           803,794.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            28,399.99

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,118,671.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,950,864.99




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy



                                                             Case 20-30636-dwh7                                     Doc 1              Filed 02/24/20
 Fill in this information to identify the case:

 Debtor name         L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                              12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                           Current value of
                                                                                                                                               debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                                     Last 4 digits of account
                                                                                                                    number


           3.1.     U.S Bank - checking #1851                                                                                                                        $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                                   $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.                           Factoring receivables with MCA - likely uncollectible (estimated balance)

 11.       Accounts receivable
           11a. 90 days old or less:                                 54,766.22     -                           54,766.22 = ....                              Unknown
                                              face amount                               doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                                                  Case 20-30636-dwh7                      Doc 1        Filed 02/24/20
 Debtor         L. D. Tonsager & Sons, Inc.                                                   Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                                $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See attached Exhibit A                                                       $9,550.00                                         $9,550.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $9,550.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



                                                  Case 20-30636-dwh7                Doc 1         Filed 02/24/20
                              ALL OTHER TAXABLE PERSONAL PROPERTY
                                     2917 4 SW Town Center Loop West, Suite 204
                                              Wilsonville, Oregon 97070

                                                     SCHEDULES

   (1). Item of Pro12ertY               (4) Purchased (6). Cost When Purchased            (5). No.   Unit Cost     (7). Owner's
                                                           Purchased  Total               of Units                  Opinion of
                                                                                                                   Market Value

    Computer Work Stations              03/2004                                              4          $500.00       $ 2000.00
    Wood Desk Unit with Hutch           02/2006         $1483.00            $1483.00          1         $500.00       $ 500.00
    Metal & Wood Folding Tables         Various                                              3           $15.00       $      45.00
    Wood Chairs                         1970                $25.00/Lot                       2            $ 5.00      $      10.00
    Desk Chairs                         Various                                              10          $ 35.00      $ 350.00
    Electric Typewriter                 Various                                              7           $ 50.00      $ 350.00
    Desk Calculators                    Various                                              6           $ 25.00      $ 150.00
    Desk Top Files                      Various                                             Lot                       $ 100.00
    Desk Top Trays                      Various                                             Lot                       $      50.00
    Waste Baskets                       Various                                             Lot                       $      50.00
    Computer Server                     07/2007             $ 1477.00       $ 1477.00         1                       $ 1000.00
    Computer & Monitor                  09/1995             $ 9078.00       $ 9078.00      Lot (5)                    $ 3000.00
    Computer Cart                       04/1996              $ 150.00       $ 150.00          1                       $      50.00
    Computer Table & Printer Stand      12/1991              $ 150.00       $ 150.00          1                       $      50.00
    Computer Table with Hutch           03/1998              $ 280.00        $ 280.00         1                       $ 100.00
    Fax Machine (Sharp)                 01/1990              $ 700.00        $ 700.00         1                       $ 100.00
    Vacuum Cleaner                      02/1999               $ 99.00        $ 99.00          1                       $      25.00
    Coffee Pots                         Various                                              2          $ 10.00       $      20.00
    Small Refrigerator                  09/2018              $ 119.00        $ 119.00         1                       $      90.00
    Microwave Oven
    ---------------------                ---------
                                        12/2006                                               1                       $-------------
                                                                                                                             50.00
    Bulletin Board                      01/1992               $ 13.00        $ 13.00          1                       $      10.00

Exhibit A Page 1 of 2
                                       Case 20-30636-dwh7     Doc 1      Filed 02/24/20
  Assorted Hand Tools                 Various                                        Lot             $     15.00
  Assorted Janitorial Supplies        Various                                        Lot             $     50.00
  Aluminum Step Ladders               Various                                         3                    50.00
  Floor Fan                           Unknown                                         1              $     10.00
  Plastic Garbage Cans                Various                                         2     $ 7.50   $     15.00
  Hand Truck                          Various                                         2              $    100.00
  Wood Coffee Table                   12/2004             $ 59.99        $ 59.99      1              $     25.00
  Typewriter Stand                    Unknown                                         1              $     10.00
  Plant Stands                        Various                                         2    $ 10.00   $     20.00
  Plastic File Boxes                  Unknown                                         2     $ 7.50   $     15.00
  Wall Clocks                         Various                                         3     $ 5.00   $     15.00
  Desk Lamp & Portable Heaters        Various                                         3      10.00   $     30.00
  Wood Book Shelve Units              Various                                         6    $ 20.00   $    120.00
  Company Sign                        07/2004                                         1              $     25.00
  Framed Prints, Maps, Decorations    Various                                        20    $ 50.00   $   1000.00

  Total Value:                                                                                        -----------
                                                                                                     $9,600.00
                                                                                                     $9,550.00




Exhibit A Page 2 of 2

                                     Case 20-30636-dwh7   Doc 1     Filed 02/24/20
 Debtor         L. D. Tonsager & Sons, Inc.                                                   Case number (If known)
                Name


        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest       for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 Dodge Ram 1500 p/u                                          $21,083.00                                         $21,083.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                           $21,083.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Leased office space
                     at 29174 SW Town
                     Center Loop WEst,
                     Suite 204,
                     Wilsonville, OR 97070                                                  $0.00                                          Unknown




 56.       Total of Part 9.                                                                                                                   $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



                                                  Case 20-30636-dwh7                Doc 1         Filed 02/24/20
 Debtor         L. D. Tonsager & Sons, Inc.                                                  Case number (If known)
                Name


               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Enumclaw Insurance - business
            insurance/liability/property damage                                                                                         $0.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Claim against unknown persons for online fraud
            scheme                                                                                                                Unknown
            Nature of claim
            Amount requested                                         $850,000.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                        $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy



                                                  Case 20-30636-dwh7                Doc 1     Filed 02/24/20
 Debtor          L. D. Tonsager & Sons, Inc.                                                                         Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $9,550.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $21,083.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $30,633.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $30,633.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy



                                                      Case 20-30636-dwh7                              Doc 1            Filed 02/24/20
 Fill in this information to identify the case:

 Debtor name         L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Advanced Merchant
 2.1                                                                                                                         $32,000.00                 Unknown
       Services LLC                                   Describe debtor's property that is subject to a lien
       Creditor's Name                                MCA
       116 Nassau Street, 8th
       Floor
       New York, NY 10038
       Creditor's mailing address                     Describe the lien
                                                      UCC - Accounts Receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   BlueVine Capital Inc.                          Describe debtor's property that is subject to a lien                 $132,790.00                  Unknown
       Creditor's Name                                MCA
       401 Warren Street
       Redwood City, CA 94063
       Creditor's mailing address                     Describe the lien
                                                      UCC - Accounts Receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Business Financial
 2.3                                                                                                                           $86,145.00   Unknown
       Services, Inc. d/b/a                           Describe debtor's property that is subject to a lien
       Creditor's Name                                MCA
       3301 N. University Drive
       Suite 300
       Coral Springs, FL 33065
       Creditor's mailing address                     Describe the lien
                                                      UCC - Accounts Receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4436
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Chrysler Capital                               Describe debtor's property that is subject to a lien                     $20,587.00   $21,083.00
       Creditor's Name                                2017 Dodge Ram 1500 p/u
       1601 Elm St, Ste 800
       Dallas, TX 75201
       Creditor's mailing address                     Describe the lien
                                                      Security Interest- Vehicle
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/11/17                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Complete Business
 2.5                                                                                                                           $41,901.00   Unknown
       Solutions Group, Inc.                          Describe debtor's property that is subject to a lien
       Creditor's Name                                MCA / UCC - 92025068
       22 N 3rd St.
       Philadelphia, PA 19106
       Creditor's mailing address                     Describe the lien
                                                      UCC - Accounts Receivable


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Corporation Service
 2.6                                                                                                                           Unknown         $0.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                UCC - 91897013 (not certain on whose behalf)
       PO Box 2576
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Corporation Service
 2.7                                                                                                                           Unknown         $0.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                UCC - 91897037 (not certain on whose behalf)
       PO Box 2576
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 3 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name



       Corporation Service
 2.8                                                                                                                           Unknown         $0.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                UCC - 92030029 (not certain on whose
                                                      behalf)
       PO Box 2576
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       CT Corporation System, as
 2.9                                                                                                                           Unknown         $0.00
       representative                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                UCC - 91899599 (not certain on whose
       330 N Brand Blvd, Ste 700                      behalf)
       ATTN: SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   CT Corporation System, as
 0     representative                                 Describe debtor's property that is subject to a lien                     Unknown         $0.00
       Creditor's Name                                UCC - 91929227 (not certain on whose
       330 N Brand Blvd, Ste 700                      behalf)
       ATTN: SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 4 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   CT Corporation System, as
 1     representative                                 Describe debtor's property that is subject to a lien                     Unknown         $0.00
       Creditor's Name                                UCC - 92002856 (not certain on whose
       330 N Brand Blvd, Ste 700                      behalf)
       ATTN: SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   CT Corporation System, as
 2     representative                                 Describe debtor's property that is subject to a lien                     Unknown         $0.00
       Creditor's Name                                UCC - 92012418 (not sure on whose behalf)
       330 N Brand Blvd, Ste 700
       ATTN: SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   CT Corporation System, as
 3     representative                                 Describe debtor's property that is subject to a lien                     Unknown         $0.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                          page 5 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

       Creditor's Name                                UCC - 92107621 (not sure on whose behalf)
       330 N Brand Blvd, Ste 700
       ATTN: SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     East Shore Equities LLC                        Describe debtor's property that is subject to a lien                         $0.00          $0.00
       Creditor's Name                                MCA
       5788 Merric Rd, Ste 205
       Massapequa, NY 11758
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4195
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   EBF Partners LLC d/b/a
 5     Everest Business                               Describe debtor's property that is subject to a lien                     $11,655.00   Unknown
       Creditor's Name                                MCA
       8200 NW 52ND Terrace
       Suite 200
       Miami, FL 33166
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8221

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 6 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 6     First Corporate Solutions                      Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                UCC filed
       As Representative
       914 S Street
       Sacramento, CA 95811
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4376
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     Forward Financing LLC                          Describe debtor's property that is subject to a lien                     $14,150.00         $0.00
       Creditor's Name                                MCA
       1000 Summer Street
       Suite 1175
       Boston, MA 02110
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     Fundbox, Inc.                                  Describe debtor's property that is subject to a lien                     $33,316.00   Unknown
       Creditor's Name                                MCA
       300 Montgomery Street
       San Francisco, CA 94104
       Creditor's mailing address                     Describe the lien

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 7 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 9     Loan Me                                        Describe debtor's property that is subject to a lien                     $80,000.00   Unknown
       Creditor's Name                                MCA
       P. O. Box 5645
       Orange, CA 98863
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2458
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Mayfair Business Capital
 0     LLC                                            Describe debtor's property that is subject to a lien                     $78,500.00   Unknown
       Creditor's Name                                MCA
       7 Henry Court
       Suffern, NY 10901
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 8 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   ML Factors Limited
 1     Liability Company                              Describe debtor's property that is subject to a lien                      $9,000.00   Unknown
       Creditor's Name                                MCA
       456A Central Avenue, #128
       Cedarhurst, NY 11516
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 2     New Chance Capital, LLC                        Describe debtor's property that is subject to a lien                     $80,000.00   Unknown
       Creditor's Name                                MCA
       132 32nd Street
       Brooklyn, NY 11210
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 3     Saturn Encore Funding                          Describe debtor's property that is subject to a lien                     $33,750.00   Unknown
       Creditor's Name                                MCA
       525 Washington Blvd 22nd
       Floor
       Jersey City, NJ 07310
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 9 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1270
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Secured Lender Solutions,
 4     LLC                                            Describe debtor's property that is subject to a lien                       Unknown     Unknown
       Creditor's Name                                UCC filed
       PO Box 2576
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5215
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 5     U. S. Bank                                     Describe debtor's property that is subject to a lien                     $150,000.00   Unknown
       Creditor's Name                                Line of credit
       555 SW Oak Street
       Portland, OR 97204
       Creditor's mailing address                     Describe the lien
                                                      Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7688
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 10 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



                                                  Case 20-30636-dwh7                         Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                       Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $803,794.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Complete Business Solutions Group
        PAR Funding                                                                                       Line   2.5
        20 North 3rd St.
        Philadelphia, PA 19106

        Santander Consumer USA, Inc.
        1601 Elm Street, Ste 800                                                                          Line   2.4
        Dallas, TX 75201

        Saturn Encore Funding
        333 Seventh Ave, 3rd Flr                                                                          Line   2.23
        New York, NY 10001

        US Bank National Assoc.
        555 SW Oak St PD-OR-P7LD                                                                          Line   2.25
        Portland, OR 97204




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 11 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



                                                  Case 20-30636-dwh7                 Doc 1         Filed 02/24/20
 Fill in this information to identify the case:

 Debtor name         L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $974.21         $974.21
           Chloe S. Tonsager                                         Check all that apply.
           11276 S Macksburg Rd.                                        Contingent
           Canby, OR 97013                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Back wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $214.00         $214.00
           City of Wilsonville                                       Check all that apply.
           29799 SW Town Center Loop E                                  Contingent
           Wilsonville, OR 97070                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     SMART transit tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   40927                               Best Case Bankruptcy



                                                  Case 20-30636-dwh7                            Doc 1           Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                                     Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00     $0.00
          Clackamas County Assessment &                              Check all that apply.
          Taxation                                                      Contingent
          c/o Tami Little, Assessor                                     Unliquidated
          150 Beavercreek Rd                                            Disputed
          Oregon City, OR 97045
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Precautionary - personal property taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,483.09    $1,483.09
          Craig A. Tonsager                                          Check all that apply.
          11276 S. Macksburg                                            Contingent
          Canby, OR 97013                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Back wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $14,624.60    $14,624.60
          Eric R. Tonsager                                           Check all that apply.
          16520 SW Edminston Rd.                                        Contingent
          Wilsonville, OR 97070                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Back wages*
                                                                     He hasn't taken anything for 4 months
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $0.00     $0.00
          IRS                                                        Check all that apply.
          Attn: Attorney General of United                              Contingent
          States                                                        Unliquidated
          10th Constitution NW #4400                                    Disputed
          Washington, DC 20530
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Precautionary
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



                                                  Case 20-30636-dwh7                            Doc 1           Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                                     Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00     $0.00
          IRS                                                        Check all that apply.
          Attn: Civil Process Clerk                                     Contingent
          U.S. Attorney, District of Oregon                             Unliquidated
          1000 SW 3rd, #600                                             Disputed
          Portland, OR 97204-2936
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Precautionary
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $6,971.00    $6,971.00
          IRS                                                        Check all that apply.
          Centralized Insolvency Operation                              Contingent
          P. O. Box 7346                                                Unliquidated
          Philadelphia, PA 19101                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     2014 4th Qtr payroll taxes and unemployment
                                                                     (FUTA)
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00     $0.00
          ODR                                                        Check all that apply.
          ATTN: Bankruptcy Unit                                         Contingent
          955 Center St NE                                              Unliquidated
          Salem, OR 97301                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Precautionary
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,541.00    $2,541.00
          ODR                                                        Check all that apply.
          c/o Ellen Rosenblum, Attorney                                 Contingent
          General                                                       Unliquidated
          Oregon Department of Justice                                  Disputed
          1162 Court St, NE
          Salem, OR 97301-4096
          Date or dates debt was incurred                            Basis for the claim:
                                                                     2019 4th Qtr paryoll taxes and Transit tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



                                                  Case 20-30636-dwh7                            Doc 1           Filed 02/24/20
 Debtor        L. D. Tonsager & Sons, Inc.                                                                    Case number (if known)
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                          $0.00     $0.00
            State of Oregon                                          Check all that apply.
            c/o Ellen Rosenblum, Attorney                               Contingent
            General                                                     Unliquidated
            Oregon Department of Justice                                Disputed
            1162 Court St, NE
            Salem, OR 97301-4096
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Precautionary
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $1,592.09    $1,592.09
            Susan I. Enright                                         Check all that apply.
            122 Terrace Ave                                             Contingent
            Oregon City, OR 97045                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Back wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $7,991.00
           Bank of America                                                             Contingent
           P. O. Box 982234                                                            Unliquidated
           El Paso, TX 79998-2234                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business Debt
           Last 4 digits of account number      0204
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $244.00
           BTL Northwest                                                               Contingent
           P. O. Box 356                                                               Unliquidated
           Bend, OR 97709-0356                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business Debt
           Last 4 digits of account number      4920
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $14,674.00
           Capital One                                                                 Contingent
           Customer Service                                                            Unliquidated
           P. O. Box 30258                                                             Disputed
           Salt Lake City, UT 84130
                                                                                   Basis for the claim:     Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number      9926                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 4 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



                                                  Case 20-30636-dwh7                            Doc 1           Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,901.00
          Citi Cards                                                            Contingent
          Costco Anywhere Visa                                                  Unliquidated
          P. O. Box 790046                                                      Disputed
          St. Louis, MO 63179-0046
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number       9207                         Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $221.00
          Comcast Business                                                      Contingent
          P. O. Box 60533                                                       Unliquidated
          City of Industry, CA 91716                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       3067
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Craig Tonsager                                                        Contingent
          11276 S Macksburg Rd.                                                 Unliquidated
          Canby, OR 97013                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Coobligor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,164.00
          Custom Courier Service                                                Contingent
          6601 NE 78th Court                                                    Unliquidated
          Portland, OR 97218                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Eric R. Tonsager                                                      Contingent
          16520 SW Edminston Rd.                                                Unliquidated
          Wilsonville, OR 97070                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Coobligor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $762,319.00
          Eric Tonsager                                                         Contingent
          16520 SW Edminston Rd.                                                Unliquidated
          Wilsonville, OR 97070                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans made to company since 1993
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Errol Heights Tavern                                                  Contingent
          c/o Eric Tonsager                                                     Unliquidated
          16520 SW Edminston Rd.                                                Disputed
          Wilsonville, OR 97070
                                                                             Basis for the claim:    Coobligor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1           Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,655.00
          Everest Business Funding
          c/o Howard Worley                                                     Contingent
          Greenburg, Grant & Richards, Inc.                                     Unliquidated
          PO Box 571811                                                         Disputed
          Houston, TX 77257-1811
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number       8977                         Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $95.00
          First Response Systems                                                Contingent
          4970 SW Griffith Drive                                                Unliquidated
          Suite 100                                                             Disputed
          Beaverton, OR 97005
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number       t525                         Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,003.00
          Focus Global Logistics                                                Contingent
          P. O. Box 1567                                                        Unliquidated
          Ridgefield, WA 98642                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Georgia Department of Law
          Attn: Monty Mohr                                                      Contingent
          2 Martin Luther King Jr., Dr, SE                                      Unliquidated
          Suite 356                                                             Disputed
          Atlanta, GA 30334
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $110.00
          Global Security                                                       Contingent
          3212 Main Street                                                      Unliquidated
          Vancouver, WA 98663                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       4119
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,110.00
          International Bond & Marine Brokerage Lt                              Contingent
          Two Hudson Place                                                      Unliquidated
          4th Floor                                                             Disputed
          Hoboken, NJ 07030
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number       1000                         Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,702.00
          Joint Way International, Inc.                                         Contingent
          2500 E. 5th Street                                                    Unliquidated
          Vancouver, WA 98661                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1           Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,145.00
          Kelley Imaging Systems Inc.                                           Contingent
          Customer Service                                                      Unliquidated
          P. O. Box 3072                                                        Disputed
          Cedar Rapids, IA 52406
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number       8179                         Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,887.00
          Luma Laser                                                            Contingent
          84777 Charlotte Way                                                   Unliquidated
          Eugene, OR 97405                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,032.00
          Mitchell Bros. Truck Line                                             Contingent
          600 SE Maritime Ave. Bldg 3                                           Unliquidated
          Suite 100                                                             Disputed
          Vancouver, WA 98661
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,281.00
          PayCargo, LLC                                                         Contingent
          Customer Service                                                      Unliquidated
          201 Alhambra Cir. Ste 711                                             Disputed
          Coral Gables, FL 33134
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,958.00
          Paychex Tim & Attendance, Inc.                                        Contingent
          c/o Candace Espinosa                                                  Unliquidated
          911 Panorama Trail South                                              Disputed
          Rochester, NY 14625
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,626.00
          Summit Nationwide                                                     Contingent
          P. O. Box 781039                                                      Unliquidated
          Philadelphia, PA 19178                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,289.00
          Summit NW Corporation                                                 Contingent
          P. O. Box 781039                                                      Unliquidated
          Philadelphia, PA 19178                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1           Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Susan I. Enright                                                      Contingent
          122 Terrace Ave                                                       Unliquidated
          Oregon City, OR 97045                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Coobligor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,838.00
          T & G Trucking & Freight Co.                                          Contingent
          13035 N. Rivergate Blvd.                                              Unliquidated
          Portland, OR 97203-6517                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,033.00
          Teampower Logistics, Inc.                                             Contingent
          3720 SW 141st Ave. Ste. 214                                           Unliquidated
          Beaverton, OR 97005                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,365.00
          Terminal Transfer Inc.                                                Contingent
          15745 N. Lombard St., Ste. 100                                        Unliquidated
          Portland, OR 97203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,459.00
          U. S. Bank                                                            Contingent
          P. O. Box 6335                                                        Unliquidated
          Fargo, ND 58125-6335                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       9028
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          U.S. Customs and Border Protection
          Revenue Division, Debt Mgmt Team                                      Contingent
          Attn: Debit Voucher Team                                              Unliquidated
          6650 Telecom Dr, Ste 100                                              Disputed
          Indianapolis, IN 46278
                                                                             Basis for the claim:    Precautionary
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          U.S. Customs and Border Protection                                    Contingent
          8337 NE Alderwood Rd.                                                 Unliquidated
          Portland, OR 97220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1           Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                             Case number (if known)
              Name

 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,365.00
           United Parcel Service (UPS)                                          Contingent
           P. O. Box 7247-0244                                                  Unliquidated
           Philadelphia, PA 19170                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $13,204.00
           Vantec Hitachi Transport System (USA) In                             Contingent
           21061 S. Western Ave., Ste. 300                                      Unliquidated
           Torrance, CA 90501                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Everest Business Funding
           c/o Saturn Encore Funding                                                                  Line     3.11
           Attn: Israel Weinstein
                                                                                                             Not listed. Explain
           68-15 Main Street, 2nd Fl
           Flushing, NY 11367

 4.2       Saturn Encore Funding
           c/o Israel Weinstein, Atty                                                                 Line     3.11
           68-15 Main Street, 2nd Fl
                                                                                                             Not listed. Explain
           Flushing, NY 11367

 4.3       US Bank
           Garnishment Deptartment                                                                    Line     3.29
           PD-OR-C2GN
                                                                                                             Not listed. Explain
           PO Box 30869
           Portland, OR 97294


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      28,399.99
 5b. Total claims from Part 2                                                                            5b.    +     $                   1,118,671.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      1,147,070.99




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1           Filed 02/24/20
 Fill in this information to identify the case:

 Debtor name         L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Notice Only
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Dr. Yan Morrisey
             List the contract number of any                                        29174 SW Town Center Loop W, Ste 201
                   government contract                                              Wilsonville, OR 97070


 2.2.        State what the contract or                   Office lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Term expires
                                                          10/31/2023                KC Everest Properties, LLC
             List the contract number of any                                        29174 SW Town Center Loop W, Ste 201
                   government contract                                              Wilsonville, OR 97070




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



                                                  Case 20-30636-dwh7            Doc 1        Filed 02/24/20
 Fill in this information to identify the case:

 Debtor name         L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Craig Tonsager                    11276 S Macksburg Rd.                             CT Corporation                     D   2.9
                                               Canby, OR 97013                                   System, as                         E/F
                                                                                                 representative
                                                                                                                                    G




    2.2      Craig Tonsager                    11276 S Macksburg Rd.                             East Shore Equities                D   2.14
                                               Canby, OR 97013                                   LLC                                E/F
                                                                                                                                    G




    2.3      Craig Tonsager                    11276 S Macksburg Rd.                             CT Corporation                     D   2.12
                                               Canby, OR 97013                                   System, as                         E/F
                                                                                                 representative
                                                                                                                                    G




    2.4      Craig Tonsager                    11276 S Macksburg Rd.                             Complete Business                  D   2.5
                                               Canby, OR 97013                                   Solutions Group, Inc.              E/F
                                                                                                                                    G




    2.5      Craig Tonsager                    11276 S Macksburg Rd.                             Advanced Merchant                  D   2.1
                                               Canby, OR 97013                                   Services LLC                       E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



                                                  Case 20-30636-dwh7          Doc 1       Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Craig Tonsager                    11276 S Macksburg Rd.                        Saturn Encore                   D   2.23
                                               Canby, OR 97013                              Funding                         E/F
                                                                                                                            G




    2.7      Craig Tonsager                    11276 S Macksburg Rd.                        Business Financial              D   2.3
                                               Canby, OR 97013                              Services, Inc. d/b/a            E/F
                                                                                                                            G




    2.8      Craig Tonsager                    11276 S Macksburg Rd.                        New Chance Capital,             D   2.22
                                               Canby, OR 97013                              LLC                             E/F
                                                                                                                            G




    2.9      Craig Tonsager                    11276 S Macksburg Rd.                        Mayfair Business                D   2.20
                                               Canby, OR 97013                              Capital LLC                     E/F
                                                                                                                            G




    2.10     Eric R. Tonsager                  16520 SW Edminston Rd.                       CT Corporation                  D   2.9
                                               Wilsonville, OR 97070                        System, as                      E/F
                                                                                            representative
                                                                                                                            G




    2.11     Eric R. Tonsager                  16520 SW Edminston Rd.                       CT Corporation                  D   2.10
                                               Wilsonville, OR 97070                        System, as                      E/F
                                                                                            representative
                                                                                                                            G




    2.12     Eric R. Tonsager                  16520 SW Edminston Rd.                       East Shore Equities             D   2.14
                                               Wilsonville, OR 97070                        LLC                             E/F
                                                                                                                            G




    2.13     Eric R. Tonsager                  16520 SW Edminston Rd.                       Saturn Encore                   D   2.23
                                               Wilsonville, OR 97070                        Funding                         E/F
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                 Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy



                                                  Case 20-30636-dwh7        Doc 1      Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Eric R. Tonsager                  16520 SW Edminston Rd.                       CT Corporation                  D   2.11
                                               Wilsonville, OR 97070                        System, as                      E/F
                                                                                            representative
                                                                                                                            G




    2.15     Eric R. Tonsager                  16520 SW Edminston Rd.                       CT Corporation                  D   2.12
                                               Wilsonville, OR 97070                        System, as                      E/F
                                                                                            representative
                                                                                                                            G




    2.16     Eric R. Tonsager                  16520 SW Edminston Rd.                       Complete Business               D   2.5
                                               Wilsonville, OR 97070                        Solutions Group, Inc.           E/F
                                                                                                                            G




    2.17     Eric R. Tonsager                  16520 SW Edminston Rd.                       BlueVine Capital Inc.           D   2.2
                                               Wilsonville, OR 97070                                                        E/F
                                                                                                                            G




    2.18     Eric R. Tonsager                  16520 SW Edminston Rd.                       New Chance Capital,             D   2.22
                                               Wilsonville, OR 97070                        LLC                             E/F
                                                                                                                            G




    2.19     Eric R. Tonsager                  16520 SW Edminston Rd.                       Mayfair Business                D   2.20
                                               Wilsonville, OR 97070                        Capital LLC                     E/F
                                                                                                                            G




    2.20     Errol Heights                     c/o Eric Tonsager                            CT Corporation                  D   2.12
             Tavern                            16520 SW Edminston Rd.                       System, as                      E/F
                                               Wilsonville, OR 97070                        representative
                                                                                                                            G




    2.21     Oregon Bass &                     16520 SW Edminston Rd.                       CT Corporation                  D   2.11
             Panfish Club,                     Wilsonville, OR 97070                        System, as                      E/F
             Inc.                                                                           representative
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                 Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy



                                                  Case 20-30636-dwh7        Doc 1      Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Oregon Bass &                     16520 SW Edminston Rd.                       CT Corporation                  D   2.12
             Panfish Club,                     Wilsonville, OR 97070                        System, as                      E/F
             Inc.                                                                           representative
                                                                                                                            G




    2.23     Susan I. Enright                  122 Terrace Ave                              Complete Business               D   2.5
                                               Oregon City, OR 97045                        Solutions Group, Inc.           E/F
                                                                                                                            G




    2.24     Susan I. Enright                  122 Terrace Ave                              BlueVine Capital Inc.           D   2.2
                                               Oregon City, OR 97045                                                        E/F
                                                                                                                            G




    2.25     Susan I. Enright                  122 Terrace Ave                              New Chance Capital,             D   2.22
                                               Oregon City, OR 97045                        LLC                             E/F
                                                                                                                            G




Official Form 206H                                                      Schedule H: Your Codebtors                                 Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy



                                                  Case 20-30636-dwh7        Doc 1      Filed 02/24/20
 Fill in this information to identify the case:

 Debtor name         L. D. Tonsager & Sons, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                          $0.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                                                                                                   *
                                                                                                   Operating a business                            $5,854,724.07
       From 1/01/2019 to 12/31/2019                                                                                                        *(Operated at a loss
                                                                                                   Other                                   for 2019)


       For year before that:                                                                       Operating a business                             $6,814,429.18
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1        Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                               Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Corporate Debt Advisors                                     11/30/20                           $8,804.90               Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.2.
               EIN Cap, Inc.                                               11/30/19                         $20,388.00                Secured debt
               MCA - will provide address if                                                                                          Unsecured loan repayments
               necessary
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.3.
               Mayfair Business Capital LLC                                Last 90 days                     $30,312.50                Secured debt
               7 Henry Court                                               - various                                                  Unsecured loan repayments
               Suffern, NY 10901                                           payments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.4.
               PayCargo, LLC                                               Last 90 days                     $32,738.92                Secured debt
               Customer Service                                            - various                                                  Unsecured loan repayments
               201 Alhambra Cir. Ste 711                                   payments
                                                                                                                                      Suppliers or vendors
               Coral Gables, FL 33134
                                                                                                                                      Services
                                                                                                                                      Other


       3.5.
               U.S. Customs and Border Protection                          Last 90 days                     $50,826.73                Secured debt
               Revenue Division, Debt Mgmt Team                            - various                                                  Unsecured loan repayments
               Attn: Debit Voucher Team                                    payments                                                   Suppliers or vendors
               6650 Telecom Dr, Ste 100
                                                                                                                                      Services
               Indianapolis, IN 46278
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1        Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                                   Case number (if known)




           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                    Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and                Status of case
               Case number                                                                    address
       7.1.    Saturn Encore Funding vs.                         Suit on account              Supreme Court of State of                    Pending
               L.D. Tonsager & Sons, Inc.                                                     New York                                     On appeal
               EFCA 2019002692
                                                                                                                                           Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                        lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Funds forwarded to online                                 None                                                       Throughout                   $1,277,752.80
       con-artist                                                                                                           2019


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred            Dates                    Total amount or
                the transfer?                                                                                                                                     value
                Address
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



                                                  Case 20-30636-dwh7                        Doc 1         Filed 02/24/20
 Debtor        L. D. Tonsager & Sons, Inc.                                                               Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Vanden Bos & Chapman, LLP
                 319 SW Washington
                 Suite 520
                 Portland, OR 97204                                  Attorney Fees                                             1/30/20                $5,000.00

                 Email or website address
                 ann@vbcattorneys.com

                 Who made the payment, if not debtor?
                 Eric Tonsager paid $1,000 of
                 retainer



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value
       13.1 Unknown scam artist                                  Advances for taxes on supposed                          Throughout
       .                                                         inheritance.                                            2019                   $1,277,752.08

                Relationship to debtor
                No relation


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     17721 NE Riverside Pkwy, Ste B                                                                            3/02 - 9/15/18
                 Portland, OR 97230

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1        Filed 02/24/20
 Debtor        L. D. Tonsager & Sons, Inc.                                                              Case number (if known)



            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Have Taxpayer ID or Social Security number for every customer,
                  required by US Customs - used as importer ID
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Columbia Bank                                   XXXX-0156                   Checking                 2/20/20 - negative                     $0.00
                                                                                             Savings
                                                                                                                      balance
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1        Filed 02/24/20
 Debtor      L. D. Tonsager & Sons, Inc.                                                                Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Brownstone International                                      Eric Tonsager and Susan              File cabinets with business            No
       (friend's warehouse)                                          Enright                              records                                Yes
       NE Portal Way
       Portland, OR



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1        Filed 02/24/20
 Debtor      L. D. Tonsager & Sons, Inc.                                                                Case number (if known)



          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       R. Thomas McFadden, Jr., CPA                                                                                               1980 - current
                    701 North Evans
                    McMinnville, OR 97128
       26a.2.       Eric R. Tonsager                                                                                                           1993 - current
                    16520 SW Edminston Rd.
                    Wilsonville, OR 97070

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       R. Thomas McFadden Jr, CPA
                    701 North Evans
                    McMinnville, OR 97128

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Eric Tonsager                                  16520 SW Edminston Rd.                              President                                     50%
                                                      Wilsonville, OR 97070




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1        Filed 02/24/20
 Debtor       L. D. Tonsager & Sons, Inc.                                                               Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Susan I. Enright                               122 Terrace Ave                                     Secretary/treasurer                   25%
                                                      Oregon City, OR 97045

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Craig A. Tonsager                              11276 S. Macksburg                                  Vice President                        25%
                                                      Canby, OR 97013



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                      Approximately $46,000 paid for ordinary
       .                                                         and customary wages to Craig Tonsager
               Craig & Eric Tonsager &                           and Susan Enright. $32,000 paid to Eric
               Susan Enright                                     Tonsager for ordinary and customary
                                                                 wages.                                                  2019              Wages

               Relationship to debtor
               Business owners


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1        Filed 02/24/20
 Debtor      L. D. Tonsager & Sons, Inc.                                                                Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 24, 2020

 /s/ Eric R. Tonsager                                                   Eric R. Tonsager
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



                                                  Case 20-30636-dwh7                     Doc 1        Filed 02/24/20
